Citation Nr: 1411515	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to a disability rating in excess of 20 percent for the service-connected residuals of a left knee patella fracture with degenerative changes (left knee disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to September 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana; and, a September 2009 rating decision issued by the RO in Philadelphia, Pennsylvania.  

In the April 2009 rating decision, the RO increased the disability rating for the left knee disability from 10 percent to 20 percent, effective from the date of the most recent claim for increase, received in July 2008.  

In the September 2009 and October 2009 rating decisions, the claim of service connection for a left eye disability was denied; the claim for a TDIU was denied; and the 20 percent rating for the service-connected left knee disability was confirmed and continued.  

In a February 2014 Appellant's Brief, the Veteran's representative indicated that it was the Veteran's position that his left patella fracture is much worse than as represented by VA examiners.  As explained in detail below, the issue of an increased rating for the service-connected left knee disability was withdrawn from appellate review, and therefore is not currently before the Board; therefore, the issue is referred to the Agency of Original Jurisdiction for appropriate action.  

In addition to the paper claims file, there is a virtual electronic claims file associated with the Veteran's claim.  The documents in this file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  


FINDINGS OF FACT

1.  In signed statement received at the RO in July 2011, and prior to the promulgation of a decision in the appeal, the Veteran requested to reopen his claim for entitlement to a rating in excess of 20 percent for the service-connected left knee disability; this issue was in appellate status at that time.

2.  An October 2011 VA Form 21-0820, Report of General Information, indicates that the Veteran's representative called the Veteran on the telephone to clarify his intentions regarding his July 2011 correspondence; and the Veteran clarified that he wanted to withdraw his pending appeal as to the issue of entitlement to a disability rating in excess of 20 percent for the service-connected left knee disability and requested that his July 2011 correspondence be considered as a new claim for an increased rating. 

3.  In an unappealed December 2011 rating decision, the RO confirmed and continued the 20 percent rating currently assigned for the service-connected left knee disability.  

4.  The Veteran's left eye disability is unrelated to service.  

5.  The Veteran's sole service-connected left knee disability is rated as 20 percent disabling and the Veteran is not precluded from obtaining or maintaining gainful employment in a sedentary setting based on his level of education.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issue of entitlement to a disability rating in excess of 20 percent for the service-connected left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  A left eye disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

3.  The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655, 4.16, 4.18, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

In July 2008, the Veteran brought a claim for an increased rating for his left knee disability.  In an April 2009 rating decision, the RO increased the rating to 20 percent.  The Veteran filed a timely Notice of Disagreement, and ultimately, a timely substantive appeal in August 2010.  This placed the issue of entitlement to an increased rating in appellate status.

In a July 2011 statement, the Veteran requested to reopen his claim for an increased rating for the service-connected left knee disability.  As this claim was already in appellate status at that time, the RO obtained clarification as to the Veteran's intentions.  An October 2011 VA Form 21-0820 (Report of General Information) documents a telephone conversation between the Veteran and his representative as to the Veteran's intentions conveyed in the July 2011 statement.  That report confirms the Veteran's intent to withdraw the issue on appeal of entitlement to a disability rating in excess of 20 percent for the service-connected left knee disability.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  The Veteran effectively withdrew his appeal as to the issue of entitlement to a disability rating in excess of 20 percent for the service-connected left knee disability in October 2011.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to that claim.  As such, the Board does not have jurisdiction to review the issue of entitlement to a disability rating in excess of 20 percent for the service-connected left knee disability, and it is therefore dismissed.

Notably, after the Veteran withdrew this claim, he requested that the claim be reopened.  The RO subsequently afforded the Veteran a VA examination and, in a December 2011 rating decision, confirmed and continued the previously assigned 20 percent rating for the service-connected left knee disability.  To the Board's knowledge, the Veteran did not submit a Notice of Disagreement within the one-year period following notice of that decision.  It is not in appellate status.

II.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the July 2009 letter that was provided before the September 2009 initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claim and TDIU claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded two VA examinations, one in August 2009 and the other in November 2011.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  


III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the Veteran's November 2009 Notice of Disagreement (NOD), he stated, "...I am still partially blind and even though it is not service connected, which I never claimed it to be, I was hoping for help..."  

Despite the Veteran's acknowledgment in the NOD that his eye disability was not service-connected, he did not specifically withdraw the issue.  As such, the RO addressed the issue in an August 2010 Statement of the Case.  In the Veteran's August 2010 VA Form 9, the Veteran stated, "I asked for my eye condition to be NON-service-connected." 

Despite the Veteran's multiple statements acknowledging that his left eye condition was not service-connected, the RO continued to address the issue in the October 2013 Supplemental Statement of the Case (SSOC).  

In light of the foregoing, the issue remains in appellate status because the Veteran never specifically requested to withdraw the issue.  That notwithstanding, as neither the Veteran nor the evidence of record suggests any relationship between the Veteran's left eye injury and service, there is no basis upon which to grant service-connection.  

In the Veteran's February 2014 Appellant's Brief, the Veteran's representative indicated that it was the Veteran's position that his eye injury had its onset during service and became much worse, warranting service connection.  A review of the record, however, shows that this argument is not shared by the Veteran as evidenced by his own statements; and moreover, there is no competent medical evidence of record linking the Veteran's left eye disability to service.  The service treatment records and post-service treatment records are void of any suggestion that the Veteran's left eye disability had its onset in service or is otherwise related to any injury, disease or other event in service.  

For these reasons, the preponderance of the evidence is against the claim and service connection for a left eye disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


IV.  TDIU

The Veteran seeks a TDIU.  He asserts that he is unable to work as a result of his left knee disability, claimed left eye blindness, and a psychiatric disorder.  

According to the Veteran's vocational rehabilitation file, he has been approved for vocational rehabilitation to obtain a degree in psychology.  The Veteran has been working toward this degree for several years, and a portion of his classes have been taken online through University of Phoenix.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2013).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340(b) (2013).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

When the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet these percentage standards, the claim shall be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran's sole service-connected disability is his left knee disability, rated as 20 percent disabling.  Thus, the Veteran does not meet the scheduler percentage threshold for establishing entitlement to a TDIU on scheduler basis.  Moreover, submission to the Director of Compensation and Pension Service for extra-schedular consideration is not warranted in this case because the evidence shows that the Veteran is capable of sedentary work based on his skills and level of education.  

In conjunction with his TDIU claim, the Veteran has submitted numerous statements to the RO alleging that he is unable to work.  See May 2009 TDIU claim form, statements from August 2009, October 2009, and June 2010; and, an August 2010 VA Form 9.  In these statements, as well as his May 2009 TDIU claim form, the Veteran refers to left eye blindness as a contributing factor in his claimed inability to work.  At the outset, the left eye blindness/eye disability is not service-connected as noted above, and hence, it cannot be considered in his claim for a TDIU.  

Moreover, when considering only the service-connected left knee disability, the Veteran is not unemployable.  VA examiners in August 2009 and November 2011 found that the Veteran's employment was limited to jobs that did not involve substantial kneeling, bending, standing or ambulation because of the Veteran's left knee.  The examiner in August 2009 specifically noted the following:  

The Veteran's past occupation required standing.  It is felt that for a limited time with rest periods in between that the latter can be accomplished in his line of work.  It would appear to be more practical that the Veteran would undergo job training for a more sedentary type of position where prolonged standing would not be required.  He is fully able to perform desk type work.  

As the record reflects, the Veteran receives vocational rehabilitation through VA.  The Veteran's vocational rehabilitation folder notes that the Veteran is working toward his degree in psychology.  The file contains college transcripts, email communication between the Veteran and his vocational rehabilitation counselor, and reflects the Veteran's eagerness to obtain his degree.  Thus, the file shows that the Veteran can effectively communicate through email and can successfully complete courses, including online courses.  Although the Veteran maintains that he can barely walk, falls often, and needs his wife to help with dressing, etc., as noted in the May 2009 TDIU claim form and statements from August 2009, October 2009, June 2010, May 2011 and July 2011, these assertions are not noted in the vocational rehabilitation records.  

In essence, the Veteran reports a different, and notably more severe, disability picture to support his claim for a TDIU compared to his disability picture noted by the vocational rehabilitation counselors.  For example, the Veteran's November 2012 Rehabilitation Plan (VA Form 28-8872) indicates, "Veteran is encouraged to participate in either a COOP program, part time employment or volunteer work during the last few semesters of training to gain work experience in your field of training."  This shows that the vocational rehabilitation counselors see no reason why the Veteran would be unable to do sedentary work.  Although the Veteran may not be qualified to perform work in his chosen field prior to the completion of his degree, the record indicates that the Veteran is not precluded from obtaining or maintain gainful employment as a result of his service-connected left knee disability.  This is particularly true given that the Veteran is currently taking classes to obtain a degree.  There are other types of sedentary work that do not require a college degree and the Veteran clearly has computer skills if he was able to successfully navigate through online courses.  

Even if the Veteran argues that he is unable to work because he is going to school, that does not qualify as unemployability as it pertains to a TDIU.  A Veteran may be unemployed for a variety of reasons, but unemployability is the inability to perform gainful employment due to service-connected disabilities.  Moreover, while the Veteran's left eye disability may certainly play a large part in his alleged inability to work, that disability may not be considered because it is not service-connected.  

Also, records obtained from the Social Security Administration (SSA) in conjunction with a claim for disability benefits shows that the Veteran is inconsistent in his reports of past history.  For example, private examination reports from June 2009 and June 2010 note that the Veteran denied drug use; however, VA treatment records from Jesse Brown VAMC in 2007 show that the Veteran was diagnosed with cocaine abuse.  

Further, an August 2010 SSA Disability Report shows that the Veteran denied being in a vocational rehabilitation program of any agency or other organization; yet, the claims file contains two files from VA's vocational rehabilitation services showing participation in the program dating back to 2009.  

The Veteran is certainly competent to report knee pain, but based on the foregoing inconsistencies in the record, the Veteran's credibility as to the severity of the pain is questioned.  In this regard, the Veteran claims he is unable to work due, in part, to left eye blindness; yet, the vocational rehabilitation folder shows that such disability does not prevent the Veteran from taking courses in his field of study, which involves a significant amount of reading as suggested by the amount of books that have been purchased in conjunction with his course work.  (See Volumes 1 and 2 of the Vocational Rehabilitation folder).

In sum, the Veteran's statements that he is unable to work in any sedentary capacity until he earns his psychology degree are outweighed by the other evidence of record, including the objective findings that he has sufficient computer skills to obtain a sedentary job in some capacity, as well as the examiners' findings in August 2009 and November 2011 that he is not precluded from all forms of employment as a result of his service-connected left knee disability.  

In light of the foregoing, referral of the TDIU claim to the Director of Compensation and Pension services for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  
ORDER

The issue on appeal of entitlement to a disability rating in excess of 20 percent for the service-connected left knee disability is dismissed.

Service connection for a left eye disability is denied.  

A TDIU is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


